MARY'S OPINION HEADING                                           




NO. 12-01-00190-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 349TH


EX PARTE: DAVID C. MURPHY,§
	JUDICIAL DISTRICT COURT OF


§
	ANDERSON COUNTY, TEXAS




PER CURIAM
	This pro se informa pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  Appellant's petition for expunction of
records was denied on June13, 2001.  Thereafter, on June 22, 2001, Appellant filed a notice of
appeal which failed to contain the information required by Tex. R. App. P. 25.1(e), i.e., a certificate
of service showing service on all parties to the trial court's judgment.  
	Thus, on June 29, 2001, this Court notified Appellant, pursuant to Tex. R. App. P. 37.1, that
the notice of appeal was defective for failure to comply with Rule  25.1(e).  He was further notified
that unless he filed a corrected notice of appeal on or before July 30, 2001, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.  On July 9, 2001, Appellant filed an
amended notice of appeal.  Again, the notice failed to comply with Rule 25.1(e).     
	As of August 24, 2001, Appellant has not a filed proper notice of appeal.  Since Appellant
has persisted in failing to correct his defective notice of appeal after  notice, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered September 5, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.
(DO NOT PUBLISH)